   8:21-cr-00046-BCB-MDN Doc # 14 Filed: 03/05/21 Page 1 of 1 - Page ID # 26




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                          8:21CR46

         vs.
                                                                              ORDER
KADEN HENRY,

                         Defendant.


        This matter is before the Court on Defendant’s Motion for Detention Hearing (Filing No. 13)
in which he seeks release upon conditions to enter into a treatment program. In reviewing the motion,
it appears that Defendant has failed to set out the respective positions of Probation and Pretrial Services
and the Government. Additionally, it appears that Defendant has failed to provide to chambers a
substance abuse evaluation and a letter of acceptance from the proposed treatment program,
accompanied by a statement of the program’s requirements. For all of these reasons, the motion will
be denied. Upon consideration,


        IT IS ORDERED:
        1.      Defendant’s Motion for Detention Hearing (Filing No. 13) is denied without prejudice
to the refiling of a motion that sets out an appropriate release plan in accordance with the
recommendations of a substance abuse evaluation.
        2.      Future motions for reconsideration of detention shall contain a statement as to the
respective positions of Probation and Pretrial Services and the Government.
        3.      Additionally, Defendant shall provide to chambers a substance abuse evaluation and a
letter of acceptance from the proposed treatment program, accompanied by a statement of the
program’s requirements contemporaneously with the filing of a motion.

        Dated this 5th day of March, 2021.

                                                         BY THE COURT:

                                                         s/ Michael D. Nelson
                                                         United States Magistrate Judge
